JS 44 (Rev. 10/20)                 Case 2:20-cv-05803-MMB
                                                     CIVILDocument 1 Filed 11/19/20 Page 1 of 12
                                                          COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
          LEIGH J. BECHTLE                                                                                 COUNTY OF DELAWARE
    (b)   County of Residence of First Listed Plaintiff            DELAWARE                                County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)         267.513.1942                         Attorneys (If Known)

          Marc E. Weinstein, Esq. WEINSTEIN LAW FIRM, LLC
          500 Office Center Dr., # 400 Fort Washington, PA 19034
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                ✖ 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                             FORFEITURE/PENALTY                      BANKRUPTCY                       OTHER STATUTES
    110 Insurance                      PERSONAL INJURY              PERSONAL INJURY                  625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                         310 Airplane                365 Personal Injury -                 of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                     315 Airplane Product            Product Liability             690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument               Liability              367 Health Care/                                                                                         400 State Reapportionment
    150 Recovery of Overpayment        320 Assault, Libel &            Pharmaceutical                                                     PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment           Slander                    Personal Injury                                                     820 Copyrights                   430 Banks and Banking
    151 Medicare Act                   330 Federal Employers’          Product Liability                                                   830 Patent                       450 Commerce
    152 Recovery of Defaulted               Liability              368 Asbestos Personal                                                   835 Patent - Abbreviated         460 Deportation
         Student Loans                 340 Marine                      Injury Product                                                          New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)           345 Marine Product              Liability                                                           840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment             Liability             PERSONAL PROPERTY                           LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits          350 Motor Vehicle           370 Other Fraud                   710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits            355 Motor Vehicle           371 Truth in Lending                  Act                                                                485 Telephone Consumer
    190 Other Contract                     Product Liability       380 Other Personal                720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability     360 Other Personal              Property Damage                   Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                          Injury                  385 Property Damage               740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                       362 Personal Injury -           Product Liability             751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                           Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                    CIVIL RIGHTS             PRISONER PETITIONS                 790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation              440 Other Civil Rights      Habeas Corpus:                    791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                    441 Voting                  463 Alien Detainee                    Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment         442 Employment              510 Motions to Vacate                                                  870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                  443 Housing/                    Sentence                                                               or Defendant)                 896 Arbitration
    245 Tort Product Liability             Accommodations          530 General                                                            871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property      ✖ 445 Amer. w/Disabilities -  535 Death Penalty                     IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                           Employment              Other:                            462 Naturalization Application                                             Agency Decision
                                       446 Amer. w/Disabilities -  540 Mandamus & Other              465 Other Immigration                                                  950 Constitutionality of
                                           Other                   550 Civil Rights                      Actions                                                                State Statutes
                                       448 Education               555 Prison Condition
                                                                   560 Civil Detainee -
                                                                       Conditions of
                                                                       Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         42 U.S.C. § 12101
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Disability Discrimination and Age Discrimination in Employment
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                                DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
Nov 19, 2020                                                           /s/ Marc E. Weinstein, Esq.     267-513-1942 marc@meweinsteinlaw.com
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                            Case 2:20-cv-05803-MMB
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    11/19/20 Page 2 of 12
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                             520 North Lemon Street Media, PA 19063
Address of Plaintiff: ______________________________________________________________________________________________
                                           220 North Jackson Street Media, PA 19063
Address of Defendant: ____________________________________________________________________________________________
                                                                Delaware County, Pennsylvania
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
                                                                           /s/ Marc E. Weinstein
      11/19/2020
DATE: __________________________________                                       0XVWVLJQKHUH
                                                             __________________________________________                                     79474
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

            Marc E. Weinstein
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

     ✔        Relief other than monetary damages is sought.

                                                                                 /s/ Marc E. Weinstein
      11/19/2020
DATE: __________________________________                                   6LJQKHUHLIDSSOLFDEOH
                                                             __________________________________________                                     79474
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
        Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 3 of 12




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LEIGH J. BECHTLE                           :
                                           :      CIVIL ACTION
              Plaintiff,                   :
                                           :
       v.                                  :      NO.____________________
                                           :
COUNTY OF DELAWARE                         :
                                           :      JURY TRIAL DEMANDED
              Defendant                    :


                             CIVIL ACTION COMPLAINT

       Plaintiff Leigh J. Bechtle, by and through counsel, hereby complains as follows

against Defendant County of Delaware:


I.     Introduction

1.     Leigh J. Bechtle has been a trial attorney for more than 40 years. In 2014 he joined

the Delaware County Public Defender office as an assistant public defender. He suffered a

debilitating stroke shortly thereafter. Months later, he courageously returned to his job and

battled through the enduring effects of the stroke. He continued to represent the indigent

skillfully and faithfully, all the while overcoming his impairments to do so. In 2020,

however, a new office Director was hired who had little tolerance for old, disabled attorneys.

Plaintiff was discharged in August 2020, for purported reasons that defy credibility.

Accordingly, Plaintiff has initiated the instant action to redress violations of the

Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq. (“Rehab Act”), the Americans with
         Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 4 of 12




Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”) and the Age Discrimination in

Employment Act (29 U.S.C. § 621 et seq.) (“ADEA”).



II.    Parties

2.     Plaintiff is an adult male and citizen of the United States. He resides in Delaware

County, Pennsylvania.

3.     Defendant Delaware County (“County”) is one of the Commonwealth of

Pennsylvania’s 67 counties.

4.     The County is governed by a five-member County Council. Members of County

Council are elected on an at-large basis to four year terms at staggered two year intervals

when municipal elections are held, which occur in odd numbered years.

5.     In accordance with the Constitution of the Commonwealth of Pennsylvania, the

County appoints a Public Defender.

6.     The Public Defender’s Office (“PDO”), according to the County’s website, provides

legal assistance to persons who are accused of criminal offenses by the Commonwealth of

Pennsylvania and who cannot afford the expense of presenting a defense to the charges

against them. The PDO employs a team of attorneys which is supported by various

paralegals, investigators, and other staff.

7.     The PDO represents several thousand clients each year who are charged with crimes

ranging from retail theft offenses to homicide in the District Justice Courts, the Court of


                                              2
          Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 5 of 12




Common Pleas and the Appellate Courts of Pennsylvania. In addition, the PDO represents

young people who appear in the Juvenile Court, and clients charged with contempt in Family

Court.

8.       The PDO has been run, at all times relevant to this case, by Christopher Welsh. Welsh

holds the position of Director.

9.       At all times relevant herein, the County acted through its several agents, servants, and

employees (including but not limited to those named elsewhere in this Complaint), each of

whom acted in the course and scope of their employment for the County at all times relevant

herein. The County is therefore fully responsible for the illegal acts and omissions of the

aforesaid employees pursuant to the principle of respondeat superior.



III.     Jurisdiction and Venue

10.      This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in Int’l Shoe Co.

v. Washington, 326 U.S. 310 (1945) and its progeny.

11.      The United States District Court for the Eastern District of Pennsylvania has original

subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4)

because it arises under the laws of the United States and seeks redress for violations of civil


                                                3
           Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 6 of 12




rights.

12.       Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(2) and (c)(2)

because a substantial part of the events or omissions giving rise to the claims set forth herein

occurred in this judicial district and Defendant is subject to personal jurisdiction in the

Eastern District of Pennsylvania.



IV.            Procedural and Administrative Requirements

13.       Plaintiff has exhausted the procedural and administrative requirements for proceeding

under the ADA and ADEA. In particular:

          a.      On or about September 1, 2020, Plaintiff filed a timely written Charge of

                  Discrimination with the U.S. Equal Employment Opportunity Commission

                  (“EEOC”) where it was assigned Charge No. 530-2020-05462;

          b.      On or about September 2, 2020, the EEOC issued a Notice of Right to Sue to

                  Plaintiff on the aforesaid Charge;

          c.      The instant action is timely because it has been initiated within ninety (90)

                  days of the receipt of the aforementioned Notice;

          d.      Plaintiff fully exhausted his administrative remedies.



V.        Factual Background

14.       Plaintiff’s date of birth is October 6, 1949.


                                                 4
         Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 7 of 12




15.     Plaintiff is an attorney licensed in the Commonwealth of Pennsylvania.

16.     Prior to his admittance to the Bar in 1979, Plaintiff served in the United States Navy

on active duty. Thereafter he graduated cum laude from Ohio University and earned his law

degree from Widener University School of Law.

17.     For the next 35 years, his practice was devoted to defense litigation and trial work.

18.     During those years, Plaintiff provided seminars and speeches to various associations

and agencies around the country, including AIG staff attorneys, the Pennsylvania Housing

Finance Agency, the Pennsylvania Chiropractic Association and the Pennsylvania Bar

Institute. He also served as a faculty member of the Intensive Trial Advocacy Program at the

Widener School of Law.

19.     At the age of 65, Plaintiff opted to serve in the public sector. He became a full-time

assistant public defender with the PDO upon being hired in or about August 2014.

20.     A few weeks after Plaintiff began his duties he suffered a stroke.

21.     Plaintiff spent six weeks in Bryn Mawr Rehab Hospital where he received physical

therapy, occupational therapy and speech therapy to regain the use of the left side of his

body.

22.     Aside from enduring, significant impairments in using the left side of his body, the

stroke has impaired his speech due to partially paralyzed vocal cords.

23.     Notwithstanding these multiple, significant impairments, Plaintiff successfully

handled courtroom duties for the PDO’s Juvenile unit.


                                              5
           Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 8 of 12




24.    In February 2020, allegedly due to a complaint from one or more judges who said he

could not understand Plaintiff, Plaintiff was abruptly transferred into the Appeals unit. There

was no effort to accommodate Plaintiff or utilize technology so that the complaining judges

could understand him.

25.    After the COVID-19 related office shutdown, the new Director - Christopher Welsh

- fired Plaintiff on or about August 17, 2020 for fabricated reasons. Welsh told Plaintiff that

two memoranda he had recently completed were “bad, and below the standards he was hired

to uphold.”

26.    Prior to his abrupt dismissal, Plaintiff had no prior warnings, disciplines or corrective

actions.

27.    Prior to his abrupt dismissal, his Appeals unit supervisor issue no concerns or

criticisms of Plaintiff’s work, or of the memoranda he prepared.

28.    Prior to his abrupt dismissal for purportedly poorly drafting two memoranda,

Plaintiff’s career had featured published writings. He had written a CLE course which was

published and sold. He wrote a 60 page medical-legal article published by Andrews

Publication in Wayne, PA. In fact, he had just recently written an expert report in a legal

malpractice action.

29.    Prior to discharging Plaintiff, Welsh had expressed disdain for older attorneys in the

office. During his short tenure, Welsh has also terminated the employment of other older

attorneys for no apparent or legitimate reason.


                                               6
        Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 9 of 12




                                   COUNT ONE
                          VIOLATIONS OF THE REHAB ACT
                           DISABILITY DISCRIMINATION

30.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.

31.    Because the County is a recipient of Federal funds, the County is subject to the

provisions of the Rehabilitation Act pursuant to 29 U.S.C. § 794(b)(1).

32.    Plaintiff is a “qualified individual with a disability” as that term is defined in the

Rehab Act because at all relevant times he had a physical impairment that substantially

limited him in one or more major life activities, and/or he had a record of such an

impairment. Further, Plaintiff was able to perform the essential components of his job with

or without a reasonable accommodation.

33.    In discharging Plaintiff because of his disability or perceived disability, the County

knowingly, purposefully and deliberately violated Plaintiff’s rights under the Rehab Act.

34.    As a result of the County’s unlawful discrimination, Plaintiff has suffered pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life,

and other non-pecuniary losses.



                                    COUNT TWO
                              VIOLATIONS OF THE ADA
                            DISABILITY DISCRIMINATION

35.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.

36.    At all relevant times Defendant has had at least 15 employees and is capable of being


                                                7
        Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 10 of 12




sued under the ADA and is subject to the jurisdiction of this court under that statute.

37.    Plaintiff is a qualified individual with disability as defined by the ADA.

38.    Defendant’s actions as aforesaid constitute violations of the ADA.

39.    In committing the aforenoted violations, Defendant has engaged in discriminatory

practices with malice and reckless indifference to Plaintiff’s federally-protected rights to be

free from employment discrimination based on a disability or perceived disability.

40.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life,

and other non-pecuniary losses



                                 COUNT THREE
                            VIOLATIONS OF THE ADEA
                         UNLAWFUL AGE DISCRIMINATION

41.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.

42.    In the manner set forth above and in violation of the ADEA, the County has engaged

in knowing, willful, purposeful and unlawful discrimination by terminating Plaintiff’s

employment on account of his age.

43.    As a result of the age discrimination inflicted by Defendant, Plaintiff has suffered

damages including but not limited to denial of employment, lost wages, lost benefits, lost

promotions, lost training, and lost experience.




                                                8
       Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 11 of 12




WHEREFORE, Plaintiff requests the relief set forth below:

A.    The County shall be enjoined from maintaining its illegal policy, practice, or custom

      of discriminating against employees based on their disability or perceived disability,

      and/or age, and is to be ordered to promulgate an effective policy against such

      discrimination and to adhere thereto;

B.    The County shall compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

      for any and all pay and benefits Plaintiff would have received had it not been for

      Defendant’s illegal actions, including but not limited to back pay, front pay, salary,

      pay increases, medical and other benefits, training, promotions, pension, and seniority.

      Plaintiff should be accorded those benefits illegally withheld from the time the County

      terminated Plaintiff’s employment;

C.    The County shall pay Plaintiff compensatory damages for the pain, suffering, mental

      anguish and humiliation caused it has caused to Plaintiff by its illegal actions as

      permitted the Rehab Act and ADA;

D.    Because the County willfully violated Plaintiff’s rights under the ADEA, the County

      shall pay liquidated damages to Plaintiff pursuant to section 626(b) of the ADEA;

F.
E     Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

      fees as provided by applicable federal and state law;

F.    Plaintiff is to be accorded any and all other equitable and legal relief as the Court

      deems just, proper, and appropriate;


                                              9
          Case 2:20-cv-05803-MMB Document 1 Filed 11/19/20 Page 12 of 12




G.       This Court should maintain jurisdiction over the instant action to ensure full

         compliance with its Orders therein until such time it is satisfied that its Orders and

         dictates have been complied with in full by Defendant.



REQUEST FOR JURY TRIAL

         Plaintiff hereby makes his request for a jury trial for all claims raised in this action.


                                      Respectfully submitted,

                                      WEINSTEIN LAW FIRM, LLC

                               By:    /s/ Marc E. Weinstein
                                      Marc E. Weinstein, Esquire
                                      500 Office Center Drive, Suite 400
                                      Fort Washington, PA 19034
                                      267.513.1942
                                      marc@meweinsteinlaw.com
                                      Counsel to Plaintiff
                                      PA Atty No. 79474


Dated:          November 19, 2020




                                                10
